Title: The Colonist’s Advocate: V, 25 January 1770
From: Colonist’s Advocate
To: 


In my last Paper I shewed, from authentic and known Estimates, that, had not the Course of our Trade with the Colonies been interrupted by the Inventions of the Grenvillians, we were in the Way to have carried it, in the Space of a few Years, to such a Length, that the Mother-Country would have gained by it annually the amazing Sum of Five Millions; and that their Wants must soon have employed more manufacturing Hands than all Britain contains. Yet these People, who are of such Consequence to us, we shew ourselves indifferent how we treat. We put the whole People of America to Expence and Trouble, merely to put a little Money into the Pockets of a few Portugal Merchants. The Colonists must not import directly Wine, Oil, or Fruit from Portugal, but must have them, loaded with the Expences of a Voyage 3000 Miles round, by Way of England, which enhances every Article 30 per Cent. in War Time, empoverishes the Colonies, disables them from paying their Debts, and makes them the worse Customers to ourselves. We empty on them our Gaols, and fill their Country with our Rogues. Our restraining them from the Use of Slitting Mills, and Steel Furnaces, with the Design of preventing their manufacturing of Nails, Edge-Tools, &c. is copied from the tyrannical Politicks of the Philistines with the People of Israel. The Act for prohibiting the cutting of white Pines, invented on Pretence of preserving them for the Use of the Navy, has proved the Destruction of many noble Trees fit for Masts. For the Custom of the Log-men, when they go into the Woods to search for Trees for the Mills, is, to cut down as many as they can, in order to secure their Property in them. This occasions their destroying many more than they really want; and their sawing into Boards many, which, but for the injudicious Prohibition, they would have disposed of for Masts; by which they would have got more, and we should likewise have saved the ready Money we now send to Norway for Masts. It is now too late to regulate this Article in New-England, but not in Canada.
Again, how rigorous are our Regulations, which oblige them to bring us all their Products at our own Price, though they might find better Markets Abroad? How severe to prohibit their manufacturing a Variety of necessary Articles, or their purchasing them of other Nations, only that they may be obliged to have them of us at an advanced Price; for we can afford nothing at a moderate Price, loaded as we are with the yearly Interest of 135 Millions of Debt, incurred chiefly by warring in Germany; which Interest is to be paid by the Consumers of our Manufactures. Thus we make the Colonists sell as cheap, and buy as dear as we please. The Carthagenians obliged the People of Sardinia (Væ victis!) to buy all their Corn of them, and at the Price they set upon it. But we do not hear, that those tyrannical Conquerors forced the enslaved Sardinians to sell them all their Products at a Price of their own fixing. This Law we impose, not on a conquered People, but on our own Children, who have always shewn themselves dutiful, and have never complained of these Regulations, ’till we began to lay direct Taxes on them; direct Taxes, I say, because these Regulations are indirect Taxes, and severe ones, too, as we would think them, if we found our Trade hampered by a People beyond the Ocean, in the Manner we restrain that of our Colonists; which is, in many Instances, rigorous, useless, and impolitick.
Whenever we find ourselves encumbered with a needy Court-Dangler, whom, on Account of Connections, we must not kick down Stairs, we kick him up into an American Government. Many of these have proved Men of arbitrary and rapacious Dispositions. They have not, as Kings, an Interest in the Countries they govern, on Account of Children who are to succeed them. They are generally Strangers. They come only to make Money as fast as they can. Their Situation enables them to be very vexatious and injurious. (See the Complaints of the House of Representatives of Massachusett’s Bay, in their Petition to the King against Sir F.B.— Providence Gazette, No. 296.) Yet, we have endeavoured to make their Governors wholly independent on them, by obtaining for them a fixed Salary, extorted from the People, without Intervention of their Assemblies. An admirable Scheme for making their Assemblies useless, and for rendering the Governors indifferent about calling them, as having nothing to hope, and perhaps something to fear, from their meeting.
The Judges we give them, being appointed from hence, and holding their Commissions, not during good Behaviour, but during Pleasure, all the Weight is thrown into one of the Scales, if the Salaries are to be paid out of Duties raised upon the People, without their Approbation, or Disapprobation of the Behaviour of the Judges.
The Admiralty-Courts, whereby we allow Cognizance to be taken of all Offences against our Revenue-Acts, which deprives the People of the inestimable Advantage of being tried by Juries, are a heavy Grievance.
In reckoning up the Hardships we lay on our Colonists, the Difficulty consists not in finding Matter, but in the great Abundance of Matter, to range and dispose it in such Manner as to give some Idea of it that may be tolerably distinct. In the above-quoted Gazette I find some of them stated as follows:
“Raising a perpetual Revenue, without Consent of the People, or their Representatives, in violation of the sacred Rights of Representation.
“General Warrants, under which any Officer, or Servant, in the Customs, may break open a Man’s House, Closet, Chest, &c. at his Pleasure.
“Establishing the arbitrary and oppressive Powers of Excise, by appointing Judges during Pleasure, to try all Revenue Causes without Jury.
“Compelling his Majesty’s Subjects to Trial, in all Revenue Causes, out of their respective Colonies.
“A Secretary of State sending a Requisition to the Assembly at Boston, with Threats, tending to force their Determinations, which, by the Constitution, ought to be free.
“Threatening and punishing the American Assemblies for attempting to petition the King, though the Act of Settlement expressly secures this Right, unlimited to the Subject.
“Raising a Revenue by Prerogative [Articles ordered to be furnished the Troops] with arbitrary Impositions; another Violation of an express Article in the Act of Settlement.
“Misapplication of the permanent Revenue granted by several Assemblies in America for the Support of Government, and of the Revenue granted by Act of Parliament.
“Empowering the Crown to seize, and send over to Britain, the American Subjects without any legal Indictment, or Bill found by a Jury.
“Suspending the Legislative Power of the Assembly of New York, so as to destroy that Freedom of Debate and Determination, which is the necessary, unalienable, and constitutional Right of such Assemblies.
“Quartering Soldiers by Violence in the Town of Boston, in Defiance of an Act of Parliament.”
This is our Way of treating a People, who have been the Means of our gaining Millions.
